Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
     There is no basis in the specification for the pliable layer comprising a “uniform sheet of material”, the specification only has basis for a “generally uniform sheet”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
     In claim 1 the phrase “a uniform sheet of material” is vague and indefinite because there is no basis for such in the specification and it is not clear what about the sheet of material is considered to be “uniform”.
     Claim 6 appears to recite an intended use or method and does not provide any further structural limitations and therefore it is not clear what further structural limitations applicant intends to encompass with such language.  There is no additional structural limitation which defines what structure would permit or facilitate as the means for performing the recited functions.  This claim merely recites an intended use method.
     In claim 14 the phrase “sufficient to avoid separation…” is vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language, i.e. there is no guidance as to what adhesives, structures, etc. would be required or covered by such a recitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 10, 11, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettis (2008/0163518).
     Pettis shows a shoe comprising an upper (5), an outsole (7), a pliable layer (10/20) which is uniform inasmuch as applicant has defined such (shown in figure 3 as the thickness is shown as uniform) with a 
     In reference to claims 3 and 4, see Pettis paragraphs [0021] and [0022].
     In reference to claim 6, the pliable layer of Pettis is clearly capable of being used a single time.
     In reference to claims 7, 10, and 11, Pettis teaches the use of  non-slip treads (27) which are defined by https://www.merriam-webster.com/dictionary/tread as a “pattern of ridges or grooves” and is clearly shown as a repeating pattern in the figures as claimed.
     In reference to claim 14, the recitations of intended use recited are taught by Pettis in paragraph [0025] which discusses having a pliable layer attached, wearing such, removing the layer and reapplying a new layer and also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim(s) 1, 6, 11, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillet (3903620).
     Gillet shows a shoe comprising an upper and an outsole (see figure 2), a pliable layer (10) with a non slip surface (see column 2 lines 52-57) and with a peelable adhesive (cee column 2 lines 48-52) and a tab (19) as claimed.
     In reference to claim 14, the recitations of intended use recited are taught by Gillet in column 2, lines 3-17, which discusses having a pliable layer attached, wearing such, removing the layer and reapplying a new layer and also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillet (3903620) in view of Smith (2007/0119823).
     Gillet shows a shoe substantially as claimed except for the material for the pliable layer.  Smith teaches the use of “any fibrous material, natural material, synthetic material, hypo-allergenic material, laminates, and combinations thereof” (see paragraph [0015]).  It is noted that the list of materials listed in claim 5 are considered to be materials as listed by Smith.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would have been obvious to use fibrous, natural, or synthetic materials as taught by Smith for the pliable layer of Gillet and it would have been obvious to select the specific materials listed by applicant in claim 5 as these materials are well known materials for sole members in footwear to provide a desired traction surface, sterile environment requirements, etc.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettis in view of Milner (7377054).
      Pettis shows a shoe substantially as claimed except for providing a plurality of apertures in the pliable layer.  Milner teaches providing a plurality of apertures (see figure 6A) in a pliable layer.  It would have been obvious to provide apertures as taught by Milner in the pliable layer of Pettis to allow the .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettis or Gillet.
     Either Pettis or Gillet shows a shoe substantially as claimed except for explicitly disclosing the peel adhesion of the peelable adhesive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an adhesive with a peel adhesion as claimed in claim 15, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive.
     In response to applicants’ arguments directed towards Pettis, it is noted that applicant claims the “pliable layer comprising a uniform sheet of material”, the fact that the uniform sheet (which is shown as having a uniform thickness) curves up on edges does not negate the fact that the layer has a uniform thickness as shown in figure 3.  Also, as shown in figures 3 and 4, the specific layers of material are the same across the entirety of the sheet of material and therefore is considered “uniform” inasmuch as applicant has claimed and defined such.
     In response to applicants’ arguments directed towards the rejection of claims 3 and 4, Pettis clearly states in paragraph [0021] that the layer 20 is “constituted by a clear matte-finishes polyvinyl chloride”, in paragraph [0022] that layer 30 is “clearly vinyl”, and that layer 32 are “clear acrylic pressure sensitive adhesive” and that layer 34 is optional and not necessary as discussed in paragraph [0023].  Therefore all layers are made of clear materials and considered to be transparent as claimed.
     In response to applicants’ arguments directed towards Gillett, Gillet shows a shoe with a pliable layer (see figure 2) which is discussed as peelably adhered to the shoe and is shown as generally matched engagement as claimed.

     In response to applicants’ arguments directed towards the function/intended use of the peel adhesion allowing the pliable layer to peel from the outsole of the shoe with little or no residue, both Gillet and Pettis teach that the adhesion is intended to allow the pliable layer to be removed easily from the shoe and inherently would result in leaving little or no residue inasmuch as applicant has defined and claimed such.  The pressure sensitive adhesives used by Gillet and Pettis inherently would leave little or no residue as is well known in the art of pressure sensitive adhesives.  Furthermore, such recitations are intended use recitations and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732